AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                 Omar Rick Williams, SR                        )
                            Plaintiff                          )
                        v.                                     )              Civil Action No.     9:20-cv-03690-HMH
Steve Duncan, Carol Scott, Ms. Macon,                          )
Ms. Gaylord                                                    )
                         Defendant(s)


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: Plaintiff, Omar Rick Williams, SR, shall take nothing of Defendants, Steve Duncan, Carol Scott, Ms. Macon
and Ms. Gaylord, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed without issuance
and service of process.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M Herlong, Jr, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Molly H. Cherry, United States Magistrate Judge.


Date: July 12, 2021                                                          ROBIN L. BLUME, CLERK OF COURT


                                                                                             s/C. Pegram-Conner
                                                                                        Signature of Clerk or Deputy Clerk
